Citation Nr: 1728520	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic renal failure, to include as due to exposure to herbicide agents, and/or as secondary to service-connected diabetes mellitus and/or coronary artery disease.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to chronic renal failure, and/or service-connected diabetes mellitus and/or coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, to include service in the Republic of Vietnam.  He died in December 2011 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Thereafter, the Veteran perfected his appeal to such denial.  However, prior to the certification of his claim to the Board, the Veteran died.  Subsequently, the RO recognized the appellant as an eligible substitute party in a February 2013 letter.

In November 2015, the appellant testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  

In January 2016, the Board reopened a previously denied claim of entitlement to service connection for chronic renal failure and remanded the case for additional development.  It now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Chronic Renal Failure

At the November 2015 Board hearing and in documents of record, the appellant alleged that service connection for the Veteran's chronic renal failure is warranted as such is a result of his acknowledged exposure to herbicides or, in the alternative, is secondary to his service-connected diabetes mellitus.  Further, in his April 2017 Appellant's Post-Remand Brief, her representative argued, for the first time, that the Veteran's chronic renal failure is secondary to his service-connected coronary artery disease.

In the January 2016 remand, the Board determined that the etiological opinions rendered in September 2006 and October 2006 by the Veteran's private physicians and in August 2006, April 2007, September 2012, and November 2012 by VA medical professionals to be inadequate to decide the claim.  Therefore, the Board remanded the claim in order to obtain an opinion addressing whether the Veteran's chronic renal failure was related to his acknowledged in-service exposure to herbicides, or caused or aggravated by his service-connected diabetes mellitus.

Such addendum opinion was obtained in October 2016.  At such time, the examiner offered a negative opinion as to all three inquiries.  In support of his opinion, he noted that chronic renal failure is not a presumptive condition under Agent Orange guidelines.  Further, he observed that it had already been opined by an endocrinologist that the Veteran's chronic renal failure was at least as likely as not due to hypertensive renal disease.   In this regard, the examiner noted that the Veteran was diagnosed with hypertension in about 1990, diagnosed with diabetes in January 2006, and began hemodialysis for end stage renal disease in March 2006.  Further, he observed that a December 2002 renal biopsy showed that the Veteran's kidney disease was most likely due to hypertensive renal disease.  The examiner stated that the Veteran's diabetes, diagnosed in January 2006, was not present for long enough to have aggravated his kidney disease as he was started on hemodialysis within a few months of being diagnosed with diabetes.  Therefore, the examiner determined that the Veteran's service-connected diabetes did not cause or aggravate his chronic kidney disease.

The Board finds that the October 2016 VA addendum opinion to be inadequate to decide the claim.  In this regard, the examiner offered a negative opinion in regard to whether the Veteran's chronic renal failure was related to his acknowledged exposure to herbicide agents; however, the only rationale offered was that such disease is not a condition that has been presumptively related to such exposure.  However, service connection for a disability claimed as due to exposure to herbicide agents may also be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection).

Furthermore, while the examiner opined that the Veteran's service-connected diabetes did not cause or aggravate his chronic kidney disease, he based such determination, in part, on a finding that the Veteran was diagnosed with diabetes in January 2006 and began hemodialysis for end stage renal disease in March 2006.  Further, in light of such timeline, the examiner determined that the Veteran's diabetes was not present for long enough to have aggravated his kidney disease as he was started on hemodialysis within a few months of being diagnosed with diabetes.  However, as noted in the January 2016 remand, the Veteran's history of impaired glucose tolerance was noted as early as February 1997.  While the medical evidence does support the examiner's finding that the Veteran was officially diagnosed with diabetes in 2006, the examiner did not consider whether the Veteran's longstanding history of glucose intolerance could have caused or aggravated his chronic renal disease.  

Furthermore, since the October 2016 opinion, the appellant's representative has alleged that the Veteran's chronic renal disease was caused or aggravated by his service-connected coronary artery disease.  No opinion addressing such theory of entitlement has been obtained to date.

Therefore, based on the foregoing, the Board finds that a remand is necessary in order to obtain an addendum opinion addressing the etiology of the Veteran's chronic renal disease.

Erectile Dysfunction

At the November 2015 Board hearing and in documents of record, the appellant alleged that service connection for the Veteran's erectile dysfunction is warranted as such is secondary to his service-connected diabetes mellitus and/or medications taken for such service-connected disability.  Also, as noted in the January 2016 remand, the record indicated that such disorder may be secondary to his chronic renal failure.  Further, in his April 2017 Appellant's Post-Remand Brief, her representative argued, for the first time, that the Veteran's erectile dysfunction is secondary to his service-connected coronary artery disease.

In the January 2016 remand, the Board determined that the etiological opinions rendered in September 2006 by the Veteran's private physician and in April 2007 by VA a medical professional to be inadequate to decide the claim.  Therefore, the Board remanded the claim in order to obtain an opinion addressing whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus and/or his chronic renal failure.

Such addendum opinion was obtained in October 2016.  At such time, the examiner offered a negative opinion as to whether the Veteran's erectile dysfunction was caused or aggravated by his diabetes mellitus.  In support of his opinion, he copied the April 2007 VA examiner's opinion, noted that she was an endocrinologist and he had no basis to disagree, and ultimately opined that it would be less likely than not that the Veteran's erectile dysfunction was caused by or aggravated by his diabetes.  He further stated that it is not relevant if his erectile dysfunction was caused by or aggravated by his chronic renal failure because his chronic renal failure is not service-connected.

The Board finds that the October 2016 VA addendum opinion to be inadequate to decide the claim.  In this regard, the examiner relied solely on the April 2007 VA examiner's opinion in reaching his conclusion.  However, for the reasons noted in the January 2016 remand, such opinion was previously determined to be inadequate.  

Furthermore, since the October 2016 opinion, the appellant's representative has alleged that the Veteran's erectile dysfunction was caused or aggravated by his service-connected coronary artery disease.  No opinion addressing such theory of entitlement has been obtained to date.

Therefore, based on the foregoing, the Board finds that a remand is necessary in order to obtain an addendum opinion addressing the etiology of the Veteran's erectile dysfunction.  Additionally, as the October 2016 VA examiner appears to indicate that an endocrinologist may be in a more appropriate position to render the requested opinions, the Board will request that such opinion be obtained from an endocrinologist, if possible.

 Accordingly, the case is REMANDED for the following actions:

1.  Forward the record to an endocrinologist, if possible; otherwise, forward the record to an appropriate medical professional.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  

Following a review of the full record, the examiner should offer an opinion as to the following questions.

(A) Was the Veteran's chronic renal failure at least as likely as not (a 50 percent or higher degree of probability) related to his military service, to include as due to his presumed exposure to herbicide agents while serving in Vietnam?

In providing the requested opinion, the examiner is advised that, while chronic renal failure is not among the presumptive diseases associated with exposure to herbicide agents, service connection for a disability claimed as due to herbicide agent exposure may also be established by showing that a disability is, in fact, causally linked to such exposure.  As such, the examiner should determine whether a causal relationship can be established based on the medical evidence of record and a negative opinion as to such inquiry cannot be based solely on the fact that chronic renal failure is not included on the list of diseases presumptively related to exposure to herbicide agents.

(B)  Was the Veteran's chronic renal failure at least as likely as not (a 50 percent or higher degree of probability) due to or caused by his diabetes mellitus, to include his history of impaired glucose tolerance that was noted as early as February 1997?

(C)  Was the Veteran's chronic renal failure at least as likely as not (a 50 percent or higher degree of probability) aggravated beyond its natural progression by his diabetes mellitus, to include his history of impaired glucose tolerance that was noted as early as February 1997?

In rendering such opinions, the examiner is requested to consider that, while the Veteran was not formally diagnosed with diabetes until January 2006, his history of impaired glucose tolerance was noted as early as February 1997.  

(D)  Was the Veteran's chronic renal failure at least as likely as not (a 50 percent or higher degree of probability) due to or caused by his coronary artery disease?

(E)  Was the Veteran's chronic renal failure at least as likely as not (a 50 percent or higher degree of probability) aggravated beyond its natural progression by his coronary artery disease?

(F)  Was the Veteran's erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) due to or caused by his service-connected diabetes mellitus and/or medications taken for such disability?

(G)  Was the Veteran's erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) aggravated beyond its natural progression by his service-connected diabetes mellitus and/or medications taken for such disability?

(H)  Was the Veteran's erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) due to or caused by his chronic renal failure?

(I)  Was the Veteran's erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) aggravated beyond its natural progression by his chronic renal failure?  

(H)  Was the Veteran's erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) due to or caused by his coronary artery disease?

(I)  Was the Veteran's erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) aggravated beyond its natural progression by his coronary artery disease?  

In offering any opinion, the selected examiner is requested to fully review the record, to include the private treatment records, as well as the positive and negative opinions that address the question of secondary service connection.  The rationale for any opinion must be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




